         Case 5:19-cv-00718-PRW Document 63 Filed 09/02/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

TAMMY COVINGTON and              )
JEFFREY COVINGTON,               )
                                 )
                Plaintiffs,      )
                                 )
vs.                              )                      Case No. 19-cv-00718-PRW
                                 )
CSAA FIRE AND CASUALTY           )
INSURANCE, d/b/a AAA FIRE AND    )
CASUALTY INSURANCE COMPANY, INC. )
                                 )
                Defendant.       )

       MOTION FOR LEAVE TO FILE SUPPLEMENT TO MOTION
  FOR SUMMARY JUDGMENT AND REQUEST FOR ORDER EXPEDITING
                   PLAINTIFFS’ OBJECTION

       Defendant CSAA Fire and Casualty Insurance Company (“CSAA”) respectfully

requests the Court grant it leave to file a supplement to its Motion for Summary Judgment.

       1.      CSAA filed the pending Motion for Summary Judgment on March 2, 2020.

[Dkt. No. 15]. Plaintiffs responded on March 23, 2020. [Dkt. No. 24]. CSAA filed its

Reply on March 30, 2020. [Dkt. No. 30]. Plaintiffs supplemented their Response to the

Motion for Summary Judgment on April 1, 2020. [Dkt. No. 32]. As a result, the Motion

is ripe for decision.

       2.      On August 19, 2020, following several extensions of discovery deadlines by

the Court, Plaintiffs took the deposition of Alana Hare, a supervisor responsible for

approving the second denial of Plaintiffs’ claim.      During that deposition, Ms. Hare

provided testimony directly relevant to the application of the key policy provision at issue

and the basis for the denial of Plaintiffs’ claim.
        Case 5:19-cv-00718-PRW Document 63 Filed 09/02/20 Page 2 of 3




       3.     This information is highly pertinent to this Court’s consideration of both the

contractual grounds for denial and the reasonable basis for that denial (i.e., Plaintiffs’

claims for breach of contract and breach of the duty of good faith and fair dealing).

       4.     CSAA proposes that it would file the supplement, not to exceed five (5)

pages, within two (2) business days of the Court’s Order granting the instant Motion, and

Plaintiffs would be afforded five (5) business days to submit any response.

       5.     CSAA has contacted Plaintiffs’ counsel who has indicated Plaintiffs object

to this request. CSAA would ask the Court to require an expedited response given the

pending nature of the Motion for Summary Judgment and the upcoming trial. CSAA

would note the Court’s prior generosity regarding additional and/or belated filings

benefiting Plaintiffs, including Plaintiffs’ Supplement to their Response to Defendant’s

Motion for Summary Judgment. See e.g., Dkt. Nos. 35 & 39.

       6.     As this is a contested Motion, CSAA is not presently submitting a proposed

order; however, it will be glad to do so upon request.

       Wherefore, CSAA respectfully requests leave to file a supplement not to exceed five

(5) pages within two (2) days of the Order approving this request.




                                             2
        Case 5:19-cv-00718-PRW Document 63 Filed 09/02/20 Page 3 of 3




                                                Respectfully submitted,


                                                s/ Matthew C. Kane
                                                Gerard F. Pignato, OBA No. 11473
                                                Matthew C. Kane, OBA No. 19502
                                                Joshua K. Hefner, OBA No. 30870
                                                RYAN WHALEY COLDIRON JANTZEN
                                                   PETERS & WEBBER PLLC
                                                400 North Walnut Avenue
                                                Oklahoma City, Oklahoma 73104
                                                Telephone: 405-239-6040
                                                Facsimile: 405-239-6766
                                                Email:       jerry@ryanwhaley.com
                                                             mkane@ryanwhaley.com
                                                             jhefner@ryanwhaley.com
                                                ATTORNEYS FOR DEFENDANT




                            CERTIFICATE OF SERVICE

     I hereby certify that on September 2, 2020, I electronically transmitted the attached
document to:

      Douglas J. Shelton – dshelton@sheltonlawok.com



                                         s/Matthew C. Kane
                                         For the Firm




                                            3
